RENDERED: FEBRUARY 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1226-MR


DAMIAN J. RICO (SAME PERSON
AS DAMIAN JIMENEZ) AND CARA
L. JIMENEZ                                                        APPELLANTS


                 APPEAL FROM CARROLL CIRCUIT COURT
v.                HONORABLE R. LESLIE KNIGHT, JUDGE
                        ACTION NO. 16-CI-00145


WILLIAM PATRICK HILL                                                 APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

TAYLOR, JUDGE: Damian J. Rico, same person as Damian Jimenez, and Cara L.

Jimenez (collectively referred to as the Jimenezes) bring this appeal from a March

25, 2019, Opinion and Order of the Carroll Circuit Court granting William Patrick

Hill’s Motion for Partial Judgment Notwithstanding the Verdict and from an

August 1, 2019, Agreed Order. We reverse and remand.
             This case involves a dispute between adjoining landowners

concerning the proper location of their common boundary line and the doctrine of

adverse possession. On May 26, 1996, William Patrick Hill acquired ownership of

a tract of real property located at 507 Clay Street, Carrollton, Kentucky. A home

was situated upon the tract, and Hill resided therein. Directly abutting Hill’s real

property was a tract of real property located at 415 Fifth Street, Carrollton,

Kentucky, and owned by Roger Unker. Unker obtained title to his real property in

1995, and he resided in a residence located on his property.

             Shortly after Hill acquired ownership to his property in 1996, Hill and

Unker met at Hill’s request. According to Hill, he wanted to install a pool upon his

property and needed to construct a fence per a city ordinance. At trial, Hill

testified that he explained to Unker that Hill needed room in his side yard for the

pool and fence. Hill further testified that he and Unker decided upon a point and

agreed that the fence would be located there. Hill then stated that he constructed a

fence at the agreed location in 1996.

             Subsequently, on April 25, 2002, Unker conveyed his real property at

415 Fifth Street to the Jimenezes. A few years later, in 2005, Hill rebuilt the fence

between the properties. Hill testified that the new fence was in the exact location

as the old fence; however, Damian Jimenez testified that the new fence was not in




                                          -2-
the same location. In fact, Damian stated that the new fence was moved to farther

encroach upon his property.

                In 2016, the Jimenezes started construction on a garage addition to

their home. The Jimenezes began the construction without the required permit

from the city. Hill objected to the garage construction and believed that the garage

was located too close to his property per set-back zoning mandates. The Jimenezes

then sought a building permit for the garage. Eventually, the building permit was

granted after the Carrollton Board of Adjustment concluded that Hill had

encroached upon the Jimenezes’ property by construction of the fence per the

relevant deed descriptions.

                On October 10, 2016, Hill filed a complaint in the Carroll Circuit

Court against the Jimenezes.1 Therein, Hill claimed, inter alios, that he had

acquired a strip of the Jimenezes property by adverse possession:

                4.    Openly and continuously since at lease [sic] May
                      1996, plaintiff has notoriously occupied and
                      possessed a strip of land running the length of
                      plaintiff’s west line and defendants’ east line, his
                      use, occupation and possession being marked by a
                      wooden fence, under a claim of right, which strip of
                      land is now under dispute and is described as
                      follows:

                        Beginning at a point, being the southwest
                        corner of plaintiff’s land (see plat at Deed
                        Book 127, page 360) and the southeast

1
    William Patrick Hill filed a supplemental complaint on December 13, 2017.


                                               -3-
                   corner of defendants’ land, thence with the
                   parties’ common line as depicted on the
                   aforesaid plat N 10° 10’ 02” a distance of
                   104.76 feet a point being the northwest
                   corner of plaintiff’s land and the northeast
                   corner of defendants’ land; thence with
                   defendants’ north line S 79° 37’ 12” W a
                   distance of 5 feet to a point; thence with
                   wooden fence and parallel to the parties’
                   aforesaid common line S 10° 10’ 02” E a
                   distance of 104.76 feet to a point I [sic]
                   defendants’ south line as depicted of the
                   aforesaid plat, thence with said south line N
                   79° 29’ 50” E a distance of 5 feet to the
                   place of beginning.

            5.   As aforesaid, believing his deed at Deed Book 127,
                 page 357 having conveyed fee simple to the above-
                 described property to him and having exercised his
                 claim of right to that property over 20 years in the
                 manner aforesaid, plaintiff has acquired and now
                 holds that title by and through his adverse
                 possession of the land.

            6.   Plaintiff is entitled to a judgment from his [sic]
                 Court declaring him to be the absolute holder of fee
                 simple title to the above-described property.

October 10, 2016, Complaint at 2.

            The Jimenezes filed answers and a counterclaim. In the answers, the

Jimenezes denied that Hill had adversely possessed the strip of property, and by

counterclaim, the Jimenezes claimed that Hill had committed trespass upon their

property and sought damages therefore.




                                         -4-
             A jury trial was commenced on August 14, 2018. After the close of

evidence, both parties moved for directed verdicts. The trial court denied the

motions. The jury ultimately found that Hill had not adversely possessed the strip

of land in dispute and awarded the Jimenezes $6,000 in damages for trespass. In

an August 27, 2018, Trial Order and Judgment, the trial court rendered judgment in

accordance with the jury’s verdict and ordered that the Jimenezes recover $6,000

in damages for Hill’s trespass.

             Thereafter, Hill filed a Motion for Partial Judgment Notwithstanding

the Verdict (JNOV). Hill argued that his claim of adverse possession to the strip of

land enclosed by the fence was proved by the uncontroverted evidence:

                  At trial [Hill] adduced clear proof that each of those
             elements had been more than sufficiently met. No
             contradictory evidence was brought forth placing any of
             [Hill’s] proof in this regard at issue in any meaningful
             way.

                  There were questions about whether the replacement
             fence erected in 2007 incorporated all, some or none of
             the then-existing posts. . . .

Motion at 2. By Opinion and Order entered March 25, 2019, the trial court granted

the motion for a partial JNOV and reasoned:

                   The Court finds that if [Hill] had never rebuilt the
             fence, there would be no question that [Hill] had
             adversely possessed the fenced-in area for the requisite
             fifteen-year period. However, [the Jimenezes] argued,
             and the jury apparently believed, that the rebuilding of a
             new fence in a slightly different location broke the


                                         -5-
continuity of possession required for an adverse
possession claim. But this argument does not hold up
under scrutiny.

     First the Court does not believe that simply tearing
down and rebuilding an already existing fence over the
course of a few days would restart the “clock” for
adverse possession. The act of fencing in property
constitutes actual, hostile, open, notorious, exclusive,
and continuous possession. Rebuilding the exact same
fence does not destroy any of those elements. But
consider a “rebuilt” fence that is moved a foot or two
further into the disseized landowner’s property. While
the disseizor is now adversely possessing more land
than he was originally, he has not ceased his possession
of the land encompassed by the original fence . . . while
the rebuilt fence starts a “new” adverse possession clock
for the additional adversely possessed land, it does not
stop the “old” clock for the original area of adverse
possession. . . .

Clear, convincing, and uncontroverted evidence
established that [Hill] adversely possessed land up to the
original fence line for fifteen years prior to this case
being filed. However, it did not establish that [Hill]
adversely possessed land up to the new fence line for
fifteen years prior. The difficulty is that the jury’s
verdict did not reflect any findings regarding the
difference between the land encompassed by the rebuilt
fence and by the original fence, or if there even was a
difference. If the rebuilt fence only encompassed the
same property as the original fence, then there could be
no trespass.

    The Court therefore finds that a new trial is
warranted, limited to the following issues of fact:

   1) Did the rebuilt fence encompass more of [the
      Jimenezes’] property than the original fence?



                            -6-
                2) If so, are [the Jimenezes] entitled to damages for
                   any trespass established by the rebuilt fence, and
                   if so, in that amount?

Opinion and Order at 4-6.

            Before a new trial was held, the trial court rendered an Agreed Order

to Dismiss New Trial Issue. Therein, the trial court noted:

            [T]he [Jimenezes] having agreed to waive any claim they
            may have for damages resulting from taking of their land
            between the old fence and the new fence, if any, the
            [Jimenezes] having stated their intention to appeal the
            remaining portion of the Court’s Partial JNOV and
            reinstate the Jury Verdict with the agreement that if the
            Appellate Court upholds the Court’s Partial JNOV, [Hill]
            will retain the fence in its present location and the land
            contained within the fence with no further claim being
            made to said land by the [Jimenezes] and to hold that this
            case, and specifically, the Partial JNOV is now final and
            appealable as of the date of this order and [Hill], by
            Counsel, having agreed to this motion and order,

                 IT IS HEREBY ORDERED AND ADJUDGED that
            the issue for which the Court ordered a new trial by its
            Opinion and Order entered March 25, 2019[,] is hereby
            dismissed by agreement of the parties, with the
            understanding that the [Jimenezes] intend to appeal the
            Partial JNOV, seeking to have the Jury Verdict
            reinstated, but, in the event the Partial JNOV is upheld by
            the Appellate Courts, [Hill] will retain ownership of the
            fence at its present location and the land contained within
            the fence with no further claim being made to said land
            by the [Jimenezes] and the case is now final and
            appealable as of the date this order is entered.

Agreed Order at 1-2. This appeal follows.




                                        -7-
             The Jimenezes contend that the trial court improperly granted Hill’s

motion for a partial JNOV. In particular, the Jimenezes maintain that evidence was

presented at trial from which the jury could reasonably find that Hill did not

adversely possess the enclosed strip of property. The Jimenezes initially point to

Hill’s own testimony concerning his meeting with Unker in 1996. According to

the Jimenezes, the jury could have reasonably believed that Unker gave Hill

permission to encroach upon the disputed property, thus negating Hill’s claim of

adverse possession. The Jimenezes also cite to evidence that Hill rebuilt the fence

in 2005 and that the new fence farther encroached upon the Jimenezes’ property.

Consequently, the Jimenezes argue that Hill failed to demonstrate a well-defined

boundary.

             To prove adverse possession, the claimant must demonstrate that the

possession was 1) hostile and under a claim of right, 2) actual, 3) exclusive, 4)

continuous, and 5) open and notorious. Moore v. Stills, 307 S.W.3d 71, 77 (Ky.

2010). Additionally, “[t]hese common law elements of adverse possession must all

be maintained for the statutory period of fifteen years, and it is the claimant’s

burden to prove them by clear and convincing evidence.” Moore, 307 S.W.3d at

77-78. And, in reviewing a judgment notwithstanding the verdict, “we must

review all the evidence presented to the jury and must uphold the trial court’s

decision if after all the evidence is construed most favorably to the verdict winner,



                                          -8-
a finding in his favor would not be made by a reasonable” juror. Moore, 307

S.W.3d at 76-77.

             As to the permission issue, Hill testified that he desired to construct a

pool upon his property in 1996 and also needed to construct a fence in accordance

with a city ordinance. He arranged a meeting with Unker and explained to Unker

that he needed room in the side yard for the fence and pool. According to Hill, he

and Unker decided upon a point between their properties and that is where Hill

constructed the original fence.

             It is well established that entry onto property by permission of the title

owner cannot generally ripen into adverse possession. United Hebrew

Congregation of Newport v. Bolser, 50 S.W.2d 45, 47 (Ky. 1932); Phillips v.

Akers, 103 S.W.3d 705, 708 (Ky. App. 2002). Here, Hill never specifically stated

that Unker gave Hill permission to build the fence upon Unker’s property. Rather,

Hill’s testimony suggests that he and Unker merely agreed as to the boundary

between their respective properties. In Kentucky “where the parties to an [oral]

agreement fixing the boundary line each take possession to the agreed line and

exercise possession for the statutory period [15 years],” the boundary can become

fixed through adverse possession. Faulkner v. Lloyd, 253 S.W.2d 972, 974 (Ky.

1952). Therefore, Hill and Unker’s agreement as to a boundary does not bar Hill’s

adverse possession claim.



                                         -9-
             As to a well-defined boundary, the evidence showed that the original

fence was built in 1996, and the new fence was built in 2005. Hill filed the current

action in 2016. The evidence was contradictory upon whether Hill rebuilt the new

fence in the exact location of the original fence. Damian testified that the new

fence was not in the same location as the original fence but was moved to farther

encroach upon his property. By contrast, Hill testified that both the original fence

and new fence were in the same location.

             Viewing the evidence most favorable to the Jimenezes, a reasonable

juror could have believed that the new fence was not in the same location as the

original fence. And, as the property enclosed by the new fence was not possessed

by Hill for fifteen years, his adverse possession claim to such newly enclosed

property would fail. However, it was uncontroverted that Hill possessed the

property enclosed by the original fence for fifteen years. So, the location of the

original fence is pivotal to Hill’s claim of adverse possession.

             The Kentucky Supreme Court has held that “clear and convincing

evidence, of a well-defined boundary is an essential element of an adverse

possession claim.” Moore, 307 S.W.3d at 81. Therefore, it was incumbent upon

Hill to demonstrate by clear and convincing evidence a well-defined boundary,

which herein was the location of the original fence. Hill, nonetheless, did not

request a jury instruction upon the location of the original fence and generally



                                         -10-
denied that the original and new fences were in different locations. Viewing the

evidence most favorably to the Jimenezes, the jury could have reasonably believed

that Hill failed to demonstrate by clear and convincing evidence the location of the

original fence and, thus, a well-defined boundary, which is an essential element of

adverse possession. See Moore, 307 S.W.3d at 81. For this reason, a reasonable

juror could find in favor of the Jimenezes as to Hill’s claim of adverse possession.

Thus, the granting of JNOV was in error.

              In sum, we conclude that the trial court erroneously granted the partial

judgment notwithstanding the verdict and that the jury’s verdict should be

reinstated.

              For the foregoing reasons, the Opinion and Order of the Carroll

Circuit Court is reversed and remanded for proceedings consistent with this

Opinion.

              ALL CONCUR.

BRIEF FOR APPELLANTS:                     BRIEF FOR APPELLEE:

James C. Monk                             Stephen P. Huddleston
Carrollton, Kentucky                      Warsaw, Kentucky




                                         -11-